DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 09/29/20 has been entered. Claims 1-11, 15-16 remain pending in the application and it is acknowledged that claims 12-14 are cancelled.

Claim Objections
Claim 8 is objected to because of the following informalities:
"the output information" should be "the first output information" [Claims 8, line 6]. That is, the claim only recites “first output information” prior to this portion of the limitation.
Appropriate correction is required. Further, in an effort to practice compact prosecution, each of these limitations has been interpreted similarly as in the provided recommendation for each limitation, above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 6 recites the limitation “the first file identification file" in line 4. There is insufficient antecedent basis for this limitation in the claims. That is, the claims fail to mention a first file identification prior to this portion of the limitation in the claims. In an effort to practice compact prosecution, the examiner is interpreting that the first file identification file refers to first file identification information;
Claims 7 recites the limitation “the extraction means" in line 4. There is insufficient antecedent basis for this limitation in the claims. In an effort to practice compact prosecution, the examiner is interpreting that the extraction means should be struck through as similarly done to the initial recitation of an extraction means in the most recent amendment.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11, 15-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites extract a pair of an attribute and data based on a format corresponding to each collection file from a plurality of collection files collected from an information system and described in a plurality of respective types of the formats; specify position information indicating a position in the collection file corresponding to the extracted data; and register a management record in a database, the management record including the attribute corresponding to the extracted data, the specified position information, and file identification information about the collection file associated with the extracted data.
The limitations of extract a pair of an attribute and data based on a format corresponding to each collection file from a plurality of collection files…; specify position information indicating a position in the collection file corresponding to the extracted data, as drafted, are processes that, under their broadest reasonable interpretation, cover mental processes but from the recitation of implementing them on generic computer components. That is, nothing in the claim elements preclude the steps from practically being performed in the mind. For example, the “extract” and “specify” limitations, in the context of these claims encompass the user observing and analyzing attributes and data based on a format of files, and perhaps writing down the position or location of the file for the extracted data.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, claim 1 recites an abstract idea (Step 2A, Prong 1).
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of –  an information processing apparatus comprising: at least one memory storing instructions, and at least one processor configured to execute the instructions to: ; a data management method performed by a computer, the data management method comprising:; non-transitory computer readable medium storing a data management program for causing a computer to execute:; … collected from an information system and described in a plurality of respective types of the formats; and register a management record in a database, the management record including the attribute corresponding to the extracted data, the specified position information, and file identification information about the collection file associated with the extracted data. The information processing apparatus, at least one memory, at least one processor, computer, information system, and database are recited at a high-level of generality (i.e., as generic computer devices performing generic computer functions) and do not meaningfully limit the claim. The additional elements of … collected from an information system and described in a plurality of respective types of the formats; and register a management record in a database, the management record including the attribute corresponding to the extracted data, the specified position information, and file identification information about the collection file associated with the extracted data represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A, Prong 2).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of … collected from an information system and described in a plurality of respective types of the formats; and register a management record in a database, the management record including the attribute corresponding to the extracted data, the specified position information, and file identification information about the collection file associated with the extracted data represent insignificant extra-solution activities that are well-understood, routine, and conventional activities previously known to the industry. That is, these limitations represent well-understood, routine, conventional activities in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception. (Step 2B). Accordingly, claim 1 is not patent eligible.
Independent claim 15 recites a data management method performed by a computer, the data management method comprising: extracting a pair of an attribute and data based on a format corresponding to each collection file from a plurality of collection files collected from an information system and described in a plurality of respective types of the formats; specifying position information indicating a position in the collection file corresponding to the extracted data; and registering a management record in a database, the management record including the attribute corresponding to the extracted data, the specified position information, and file identification information about the collection file associated with the extracted data.
The limitations of extracting a pair of an attribute and data based on a format corresponding to each collection file from a plurality of collection files …; specifying position information indicating a position in the collection file corresponding to the extracted data, as drafted, are processes that, under their broadest reasonable interpretation, cover mental processes but from the recitation of implementing them on generic computer components. That is, nothing in the claim elements preclude the steps from practically being performed in the mind. For example, the “extract” and “specify” limitations, in the context of these claims encompass the user observing and analyzing attributes and data based on a format of files, and perhaps writing down the position or location of the file for the extracted data.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, claim 15 recites an abstract idea (Step 2A, Prong 1).
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of –  a data management method performed by a computer, the data management method comprising: … collected from an information system and described in a plurality of respective types of the formats; and registering a management record in a database, the management record including the attribute corresponding to the extracted data, the specified position information, and file identification information about the collection file associated with the extracted data. The computer, information system, database are recited at a high-level of generality (i.e., as generic computer devices performing generic computer functions) and do not meaningfully limit the claim. The additional elements of … collected from an information system and described in a plurality of respective types of the formats; and registering a management record in a database, the management record including the attribute corresponding to the extracted data, the specified position information, and file identification information about the collection file associated with the extracted data represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A, Prong 2).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of … collected from an information system and described in a plurality of respective types of the formats; and registering a management record in a database, the management record including the attribute corresponding to the extracted data, the specified position information, and file identification information about the collection file associated with the extracted data represent insignificant extra-solution activities that are well-understood, routine, and conventional activities previously known to the industry. That is, these limitations represent well-understood, routine, conventional activities in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception. (Step 2B). Accordingly, claim 15 is not patent eligible.
Independent claim 16 recites a non-transitory computer readable medium storing a data management program for causing a computer to execute: a process of extracting a pair of an attribute and data based on a format corresponding to each collection file from a plurality of collection files collected from an information system and described in a plurality of respective types of the formats; a process of specifying position information indicating a position in the collection file corresponding to the extracted data; and a process of registering a management record in a database, the management record including the attribute corresponding to the extracted data, the specified position information, and file identification information about the collection file associated with the extracted data.
The limitations of a process of extracting a pair of an attribute and data based on a format corresponding to each collection file from a plurality of collection files …; a process of specifying position information indicating a position in the collection file corresponding to the extracted data, as drafted, are processes that, under their broadest reasonable interpretation, cover mental processes but from the recitation of implementing them on generic computer components. That is, nothing in the claim elements preclude the steps from practically being performed in the mind. For example, the “extracting” and “specifying” limitations, in the context of these claims encompass the user observing and analyzing attributes and data based on a format of files, and perhaps writing down the position or location of the file for the extracted data.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, claim 16 recites an abstract idea (Step 2A, Prong 1).
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of –  a non-transitory computer readable medium storing a data management program for causing a computer to execute:; … collected from an information system and described in a plurality of respective types of the formats; and a process of registering a management record in a database, the management record including the attribute corresponding to the extracted data, the specified position information, and file identification information about the collection file associated with the extracted data. The non-transitory computer-readable medium storing a data management program and computer are recited at a high-level of generality (i.e., as generic computer devices performing generic computer functions) and do not meaningfully limit the claim. The additional elements of : … collected from an information system and described in a plurality of respective types of the formats; and a process of registering a management record in a database, the management record including the attribute corresponding to the extracted data, the specified position information, and file identification information about the collection file associated with the extracted data represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A, Prong 2).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of : … collected from an information system and described in a plurality of respective types of the formats; and a process of registering a management record in a database, the management record including the attribute corresponding to the extracted data, the specified position information, and file identification information about the collection file associated with the extracted data represent insignificant extra-solution activities that are well-understood, routine, and conventional activities previously known to the industry. That is, these limitations represent well-understood, routine, conventional activities in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception. (Step 2B). Accordingly, claim 16 is not patent eligible.
Claims 2-11 depend on claim 1 and include all the limitations of this claim. Therefore, claims 2-11 are directed to the same abstract idea and the analysis must proceed to (Step 2A, Prong 2).
Claim 2 recites additional limitations pertaining to associating an update date and time with the collection file and registering them in the database. These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent well-understood, routine, conventional activity previously known to the industry. That is, these limitations represent well-understood, routine, conventional activity in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception.
Claims 3, 4, 6 recite additional limitations pertaining to storing an output definition, receive an output condition, specify a first/second output definition, acquire a plurality of first/second/third/fourth management records, connect data in the plurality of first/fourth management records to generate first/second/third/fourth output information, and output the first/second/third/fourth output information. These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps. The storage apparatus is recited at a high-level of generality (i.e., as a generic computer device performing generic computer functions) and does not meaningfully limit the claim. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements pertaining to storing an output definition, receive an output condition, specify a first/second output definition, acquire a plurality of first/second/third/fourth management records, connect data in the plurality of first/fourth management records to generate first/second/third/fourth output information represent well-understood, routine, conventional activity previously known to the industry. That is, these limitations represent well-understood, routine, conventional activity in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). The limitations pertaining to the outputting represent well-understood, routine, conventional activity previously known to the industry. That is, these limitations represent well-understood, routine, conventional activity in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of presenting offers, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93. Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception.
Claim 5 recites additional limitations pertaining to the output condition including an expected value of data in a first attribute, acquire a third management record, generate third output information, and output the third output information. These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps. The storage apparatus is recited at a high-level of generality (i.e., as a generic computer device performing generic computer functions) and does not meaningfully limit the claim. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements pertaining to output condition including an expected value of data in a first attribute, acquire a third management record, generate third output information, and output the third output information represent well-understood, routine, conventional activity previously known to the industry. That is, these limitations represent well-understood, routine, conventional activity in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). The limitations pertaining to the outputting represent well-understood, routine, conventional activity previously known to the industry. That is, these limitations represent well-understood, routine, conventional activity in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of presenting offers, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93. Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception.
Claim 6 recites additional limitations pertaining to the output condition further includes second file identification information about a file having the collection file common to the format of the collection file related to the first file identification file, specify a second output, acquire a plurality of fourth management records corresponding to a combination of any of the attributes, connect data in the plurality of fourth management records; and output the fourth output information. These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps. The storage apparatus is recited at a high-level of generality (i.e., as a generic computer device performing generic computer functions) and does not meaningfully limit the claim. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements pertaining to output condition further includes second file identification information about a file having the collection file common to the format of the collection file related to the first file identification file, specify a second output, acquire a plurality of fourth management records corresponding to a combination of any of the attributes, connect data in the plurality of fourth management records represent well-understood, routine, conventional activity previously known to the industry. That is, these limitations represent well-understood, routine, conventional activity in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). The limitations pertaining to the outputting represent well-understood, routine, conventional activity previously known to the industry. That is, these limitations represent well-understood, routine, conventional activity in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of presenting offers, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93. Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception.
Claim 7 recites the additional limitations comprising organize the attribute extracted by the extraction means by each collection file from which the attribute is extracted to generate the output definition and registers the file identification information about the collection file from which the attribute is extracted and the generated output definition in the storage apparatus in association with each other. These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent well-understood, routine, conventional activity previously known to the industry. That is, these limitations represent well-understood, routine, conventional activity in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception.
Claim 8 recites the additional limitations comprising classify a plurality of records corresponding to the same attribute included in the first output definition among the plurality of first management records into a plurality of different groups based on the position information and generates the output information for each record classified into one of the groups. The “classifying”, in the context of the claim, encompasses the user observing and analyzing attributes of records and judging records that correspond to a same attribute, which involves a mere comparison that can be accomplished in the mind. Further, the records could be grouped based on their position and matching attributes such as by writing them down on a piece of paper and grouping them accordingly. The additional limitation pertaining to generating the output information does not integrate the abstract idea into a practical application and merely represents an insignificant extra-solution activity to the judicial exception and is a mere data gathering steps. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional limitation pertaining to generating the output information represents a well-understood, routine, conventional activity previously known to the industry. That is, this limitation represents well-understood, routine, conventional activity in the fields of data processing and/or data storage and retrieval and is merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception.
Claims 9, 10, 11 recite additional limitations pertaining to the data included in the collection files and specifies that the file identification information includes identification information about the first apparatus. These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent well-understood, routine, conventional activity previously known to the industry. That is, these limitations represent well-understood, routine, conventional activity in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 11, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama (US 2014/0164450) in view of Ning (US 2015/0094959).
Regarding claim 1, Koyama discloses:
An information processing apparatus comprising: at least one memory storing instructions, and at least one processor configured to execute the instructions to: extract a pair of an attribute and data … corresponding to each collection file from a plurality of collection files collected from an information system … at least by ([0045]-[0047] describe the record files which are generated in call centers located in one or plurality of local places [0050] “creates a record file 92 on the basis of the packet, and further acquires attribute information used for managing the record file 92 and creates an attribute file 91. The record file 92 and attribute file 91 so created are temporarily stored in the local storage 22 and are then transmitted to the center system 1.”) and the pair of an attribute and data corresponding to each collection file is any one of the pair of record file and associated attribute file data; that is, the collection files are the record files;
specify position information indicating a position in the collection file corresponding to the extracted data at least by ([0070] “The attribute file 91 includes each information such as an identification ID for identifying a record file 92 concerned, a record start time (year-month-day-hour-minute-second) indicating the time that recording of a telephone call with the caller via the telephone system 21 is started, a record finish time (year-month-day-hour-minute-second) indicating the time that recording is finished, a record time (hour-minute-second), a source IP address (a port IP address on the extension side of the PBX) of the record file and a destination IP address (an IP address of an extension telephone), a storage location address indicating the storage location of the record file concerned…”);
and register a management record in a database, the management record including the attribute corresponding to the extracted data, the specified position information, and file identification information about the collection file associated with the extracted data at least by ([0066] “The center storage 12 stores the management table 122 composed of each entry as a management file which is associated basic attribute information (a first attribute information) acquired from the local system 2 and extended attribute information (a second attribute information) included in an attribute file 91 with the record file 123, the many record files 123 transferred from the local system 2 and acquired, and the transfer control condition table 124 specifying upload transfer condition of the record file 123” [0073] describes the data in the management table in detail [0079] “The transfer of information between the local system 2 and the center system 1 mainly includes the processing (phase 1) to transfer to the center system the attribute file composed of attribute information (we call it “a first attribute information”) indicating the attribute of the record file made in the local device 20 and register the attribute file to the management table, the processing (phase 2) to acquire extended additional information (we call it “a second attribute information”) added on the first attribute information corresponding to the record file and register the extended additional information to management table, and the processing (phase 3) to transfer the record file stored in the local storage 22 to center system and store in the center storage 12”) and the management record is any one of the records registered to the management table as shown at least in Fig. 5 while the file identification information about the collection file associated with the extracted data are the record file IDs associated with the record files as also shown in Fig. 5.
Koyama fails to disclose “…based on a format…; …and described in a plurality of respective types of the formats”
However, Ning teaches the above limitations at least by ([0025] “Novel clustering framework is developed so as to categorize heterogeneous logs into coherent group structures (i.e., clusters) that conform respectively to the heterogeneous and unknown log formats.” [0026] “Once the heterogeneous logs are categorized, a novel hierarchical-tree-based organization method is developed, which enables log format recognition, log indexing and queries. Heterogeneous log format recognition is conducted by doing context-free motif finding within log clusters, and saving the results therefrom in the hierarchical organization. Thus, heterogeneous logs are indexed by their corresponding formats and locations in the organization hierarchy” [0035] “FIG. 2 shows an exemplary system 200 for heterogeneous log analyzing, in accordance with an embodiment of the present principles. The system 200 takes heterogeneous logs 201 from arbitrary/unknown systems or applications and performs automatic log analysis”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Ning into the teaching of Koyama because the references similarly disclose the processing of log/call data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Koyama to further include the identifying of different formats of heterogenous log data as in Ning in order to “solve the problem of recognizing, organizing, indexing and utilizing huge amount of heterogeneous log information from various system components/applications so as to help perform effective and efficient system monitoring and diagnosis” (Ning, [0021]).
As per claim 2, claim 1 is incorporated, Koyama further discloses:
wherein the at least one processor further configured to execute the instructions to associate an update date and time of the collection file with the management record and registers them in the database at least by ([0094] “First, with reference to FIG. 12, we describe the configuration example of the transfer control condition table 124. The transfer control condition table 124 registers information such as a transfer start time of the record file, a record time of the record file, an incoming outside line telephone number, a contract conclusion flag, a complaint flag, a reference number, and the like. These information are registered by the way that an administrator specifies from the terminal 17.”) and Fig. 3 shows the transfer control condition table on center storage 12 which stores the times corresponding to when the record file is registered in the management table.
As per claim 3, claim 1 is incorporated, Koyama further discloses:
further comprising: storage apparatus storing an output definition including a plurality of the attributes to be output and the file identification information in association with each other at least by ([0063] “The center device 10 includes an attribute file processing unit 101 for performing a process of extracting information to be retained in the management table 122 from the received attribute file 91 and a process of updating the contents of the management table by relating the contents to the record file identification ID” [0111] “Next, with reference to FIGS. 13-15, we describe the search process and reference process.” [0112] “FIG. 13 (A) illustrates the case that the record file is in the local storage 22, and (B) illustrates the case that the record file is in the center storage 12. Further (B1) illustrates the case that the record file is in both the center storage 12 and the local storage 22 (cash function), and (B2) illustrates the case that the record file is only in the center storage 12.” [0113] “We assume that an administrator operates an input device of the terminals 7, 17, 27, allows to display the search screen as shown in FIG. 14 in the display screen of a display device, and performs the search of the record file. The search items includes attribute information managed in the management table 122, the first attribute information and the second attribute information (extended additional information).”) and at least Fig. 6 shows that the management table stores the record file ID in association with attributes;
and wherein the at least one processor further configured to execute the instructions to receive an output condition including first file identification information corresponding to the collection file at least by ([0113] “We assume that an administrator operates an input device of the terminals 7, 17, 27, allows to display the search screen as shown in FIG. 14 in the display screen of a display device, and performs the search of the record file. The search items includes attribute information managed in the management table 122, the first attribute information and the second attribute information (extended additional information). The administrator operates the input device of the terminals, and designates or inputs the content of the item which he desire to search, so that search condition is created. As to the search condition, he can designate the item about the following case: for example, he investigates the condition of listening of a specific operator (operator ID); he listens the record in a specific time zone or received at a specific extension telephone number; he listens the content of complaint from a specific customer (customer name (customer ID)); and the like”) and the output conditions are the search conditions specified by a user conducting a search, such as by using the search interface as shown in Fig. 14; Fig. 14 also shows that the conditions can include specifying a record file ID (file identification information), for example;
specify a first output definition associated with the first file identification information from the storage apparatus at least by ([0114] “After the administrator inputs (designates) the item about the search condition, when he operates a “search execution” button, the request including the search condition is issued from the terminal. The search request is transmitted to the center device 10 in the center system 1 respectively: when the search request is issued from the terminal 27, it is transmitted through the network connection unit 23 and the WAN 82; when the search request is issued from the terminal 7, it is transmitted through the WAN 82; and when the search request is issued from the terminal 17, it is transmitted through the network connection unit 13”) and the first output definition is the search request which specifies the search conditions input by the user;
acquire a plurality of first management records corresponding to a combination of any of the attributes included in the first output definition and the first file identification information from the database; connect data in the plurality of first management records to generate first output information based on each of the first output definition and the position information in the plurality of first management records; and output the first output information at least by ([0115] “When the center device 10 receives the search request through the terminal interface 262, the record file reference processing unit 105 searches the management table 122 based on said received search condition. And then, the record file reference processing unit 105 transmits the search result to the terminal of request source through the terminal interface 262” [0116] “In the terminal of request source, the search result display screen as shown in FIG. 15 is displayed. Incidentally, the information of the search result transmitted from the center device 10 includes the information not displayed on the display screen. For example, it includes the record file reception flag and the record file storage location address, or the local cash flag and the local cash storage location address.”) and the position information is the record file storage location address received as a result from the search specifying the search conditions.
As per claim 4, claim 3 is incorporated, Koyama further discloses:
wherein the output condition further includes two or more pieces of time information to be compared at least by ([0113] “We assume that an administrator operates an input device of the terminals 7, 17, 27, allows to display the search screen as shown in FIG. 14 in the display screen of a display device, and performs the search of the record file. The search items includes attribute information managed in the management table 122, the first attribute information and the second attribute information (extended additional information). The administrator operates the input device of the terminals, and designates or inputs the content of the item which he desire to search, so that search condition is created.”) and the search conditions specified by a user conducting a search, such as by using the search interface as shown in Fig. 14 can include specifying a record start time range and record end time range (two or more pieces of time information), which will be compared when the search executes,
and wherein the at least one processor further configured to execute the instructions to acquire, from the database, a plurality of second management records corresponding to any of the attributes included in the first output definition and any of the two or more pieces of time information included in the output condition, generate second output information so as to compare data associated with the two or more pieces of time information among data in the plurality of second management records, and output the second output information at least by ([0114] “After the administrator inputs (designates) the item about the search condition, when he operates a “search execution” button, the request including the search condition is issued from the terminal. The search request is transmitted to the center device 10 in the center system 1” [0115] “When the center device 10 receives the search request through the terminal interface 262, the record file reference processing unit 105 searches the management table 122 based on said received search condition. And then, the record file reference processing unit 105 transmits the search result to the terminal of request source through the terminal interface 262” [0116] “In the terminal of request source, the search result display screen as shown in FIG. 15 is displayed. Incidentally, the information of the search result transmitted from the center device 10 includes the information not displayed on the display screen. For example, it includes the record file reception flag and the record file storage location address, or the local cash flag and the local cash storage location address.”) and the search including the search conditions comprising record start and end time ranges as specified by the user when generating the search conditions as in Fig. 14; the search condition is used to search the managements table (comparing) for matching search results.
As per claim 5, claim 3 is incorporated, Koyama further discloses:
wherein the output condition further includes an expected value of data in a first attribute at least by ([0113] “We assume that an administrator operates an input device of the terminals 7, 17, 27, allows to display the search screen as shown in FIG. 14 in the display screen of a display device, and performs the search of the record file. The search items includes attribute information managed in the management table 122, the first attribute information and the second attribute information (extended additional information). The administrator operates the input device of the terminals, and designates or inputs the content of the item which he desire to search, so that search condition is created.”) and the search conditions specified by a user conducting a search, such as by using the search interface as shown in Fig. 14 for any of the values of the attributes (expected values of attributes),
wherein the at least one processor further configured to execute the instructions to acquire a third management record corresponding to the first attribute from the database, generate third output information so as to compare data in the third management record with the expected value, and output the third output information at least by ([0114] “After the administrator inputs (designates) the item about the search condition, when he operates a “search execution” button, the request including the search condition is issued from the terminal. The search request is transmitted to the center device 10 in the center system 1” [0115] “When the center device 10 receives the search request through the terminal interface 262, the record file reference processing unit 105 searches the management table 122 based on said received search condition. And then, the record file reference processing unit 105 transmits the search result to the terminal of request source through the terminal interface 262” [0116] “In the terminal of request source, the search result display screen as shown in FIG. 15 is displayed. Incidentally, the information of the search result transmitted from the center device 10 includes the information not displayed on the display screen. For example, it includes the record file reception flag and the record file storage location address, or the local cash flag and the local cash storage location address.”) and the search including the search conditions comprising record start and end time ranges as specified by the user when generating the search conditions as in Fig. 14; the search condition (expected value) is used to search the managements table (comparing) for matching search results.
As per claim 7, claim 3 is incorporated, Koyama further discloses:
wherein the at least one processor further configured to execute the instructions to organize the attribute extracted by the extraction means by each collection file from which the attribute is extracted to generate the output definition and registers the file identification information about the collection file from which the attribute is extracted and the generated output definition in the storage apparatus in association with each other at least by ([0066] “The center storage 12 stores the management table 122 composed of each entry as a management file which is associated basic attribute information (a first attribute information) acquired from the local system 2 and extended attribute information (a second attribute information) included in an attribute file 91 with the record file 123, the many record files 123 transferred from the local system 2 and acquired, and the transfer control condition table 124 specifying upload transfer condition of the record file 123” [0067] “The attribute file 91 transmitted from the local device 20 is processed by the attribute file processing unit 101 and information which is desirable for an updating process in the table management unit 103 is sent to the table management unit 103. Thus, the contents of the management table 122 are updated. That is, an entry of new management information added one by one. In the present embodiment, in attribute information composing one entry of the management file 122, the basic attribute information is included in the attribute file 91 transferred from the local system 2, and the extended attribute information (numbers in FIG. 5, #14-20) is acquired from a PBX or the call control server 24, the customer management server 6. Incidentally acquiring processing for the management information will be later with reference to FIGS. 6-9.” [0073] describes the data in the management table in detail [0079] “The transfer of information between the local system 2 and the center system 1 mainly includes the processing (phase 1) to transfer to the center system the attribute file composed of attribute information (we call it “a first attribute information”) indicating the attribute of the record file made in the local device 20 and register the attribute file to the management table, the processing (phase 2) to acquire extended additional information (we call it “a second attribute information”) added on the first attribute information corresponding to the record file and register the extended additional information to management table, and the processing (phase 3) to transfer the record file stored in the local storage 22 to center system and store in the center storage 12”) and at least Fig. 6 show the organization of attributes extracted from the attribute file within a management table in which they are registered in associated with the record file IDs.
As per claim 6, claim 3 is incorporated, Koyama further discloses:
wherein the output condition further includes … file identification information about a file … at least by ([0113] “We assume that an administrator operates an input device of the terminals 7, 17, 27, allows to display the search screen as shown in FIG. 14 in the display screen of a display device, and performs the search of the record file. The search items includes attribute information managed in the management table 122, the first attribute information and the second attribute information (extended additional information). The administrator operates the input device of the terminals, and designates or inputs the content of the item which he desire to search, so that search condition is created.”) and the search conditions specified by a user conducting a search, such as by using the search interface as shown in Fig. 14 can include specifying a record start time range and record end time range and/or a record file identifier that are compared when the search executes on the server,
wherein the at least one processor further configured to execute the instructions to specify a second output definition associated with the … file identification information from the storage apparatus, acquire a plurality of fourth management records corresponding to a combination of any of the attributes included in the second output definition and the second file identification information from the database, connect data in the plurality of fourth management records to generate fourth output information based on each of the second output information and the position information in the plurality of fourth management; and output the fourth output information in such a way that the fourth output information is compared with the first output information at least by ([0115] “When the center device 10 receives the search request through the terminal interface 262, the record file reference processing unit 105 searches the management table 122 based on said received search condition. And then, the record file reference processing unit 105 transmits the search result to the terminal of request source through the terminal interface 262” [0116] “In the terminal of request source, the search result display screen as shown in FIG. 15 is displayed. Incidentally, the information of the search result transmitted from the center device 10 includes the information not displayed on the display screen. For example, it includes the record file reception flag and the record file storage location address, or the local cash flag and the local cash storage location address.”) and the position information is the record file storage location address received as a result from any one search, which could be executed any number of times, specifying different search conditions;
…the collection file related to the first file identification file at least by ([0066] “The center storage 12 stores the management table 122 composed of each entry as a management file which is associated basic attribute information (a first attribute information) acquired from the local system 2 and extended attribute information (a second attribute information) included in an attribute file 91 with the record file 123, the many record files 123 transferred from the local system 2 and acquired, and the transfer control condition table 124 specifying upload transfer condition of the record file 123” [0073] describes the data in the management table in detail [0079] “The transfer of information between the local system 2 and the center system 1 mainly includes the processing (phase 1) to transfer to the center system the attribute file composed of attribute information (we call it “a first attribute information”) indicating the attribute of the record file made in the local device 20 and register the attribute file to the management table, the processing (phase 2) to acquire extended additional information (we call it “a second attribute information”) added on the first attribute information corresponding to the record file and register the extended additional information to management table, and the processing (phase 3) to transfer the record file stored in the local storage 22 to center system and store in the center storage 12”) and the file identification information about the collection file associated with the extracted data are the record file IDs associated with the record files as also shown in Fig. 5.
Koyama fails to disclose “…second file … information about a file having the collection file common to the format of the collection file …; …the second file … information”
	However, Ning teaches the above limitations at least by ([0048] “The log cluster generation method is new. In the prior art, there has not been a clustering method which is able to simultaneously capture log format characteristics for heterogeneous logs and meanwhile detect anomalous logs. In our approach, the inherent log format characteristics, as well as log context, is encoded in the pairwise log similarity measures, and thus automatically logs with similar formats are put into a same cluster in the first step. This facilitates the in-detail format recognition within a same cluster.”) and the collection file with common formats are the logs with similar formats, which are clustered together.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Ning into the teaching of Koyama because the references similarly disclose the processing of log/call data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Koyama to further include the identifying common formats of heterogenous log data as in Ning in order to “solve the problem of recognizing, organizing, indexing and utilizing huge amount of heterogeneous log information from various system components/applications so as to help perform effective and efficient system monitoring and diagnosis” (Ning, [0021]).
As per claim 8, claim 3 is incorporated, Koyama fails to disclose “wherein the at least one processor further configured to execute the instructions to classify a plurality of records corresponding to the same attribute included in the first output definition among the plurality of first management records into a plurality of different groups based on the position information and generates the output information for each record classified into one of the groups”
However, Ning teaches the above limitations at least by ([0025] “Novel clustering framework is developed so as to categorize heterogeneous logs into coherent group structures (i.e., clusters) that conform respectively to the heterogeneous and unknown log formats. The clustering framework allows the heterogeneous log categorization to be easily performed on a modern big-data processing platform such as Hadoop.” [0041] “FIG. 5 shows an exemplary method 500 for log field analysis, in accordance with an embodiment of the present principles. Method 500 corresponds to the log field analyzer 213 of FIG. 2. Note that following step 501 represents providing the output of log pattern recognizer 212/method 400 as an input to method 500.” [0042] “Taking the pattern representations for the logs (501), each log field is analyzed based on their type as indicated in their pattern representation (step 502). Different methods are applied for different fields including IP addresses, time stamps, and numerical values. After this field analysis, the statistics will be output (Step 503). Each log cluster can then keep the statistics for each log field” [0048] “In our approach, the inherent log format characteristics, as well as log context, is encoded in the pairwise log similarity measures, and thus automatically logs with similar formats are put into a same cluster in the first step. This facilitates the in-detail format recognition within a same cluster. In addition, this depicts the overall structure of all the log data, which corresponds to the system component structure, and thus an overview of the system” [0049] “The log format recognition is very different from the prior art. In this step, common (i.e., system-independent) fields such as timestamps, IP addresses, URLs are first recognized.”) and the position information are the IP addresses.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Ning into the teaching of Koyama because the references similarly disclose the processing of log/call data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Koyama to further include the clustering of log records as in Ning in order to “solve the problem of recognizing, organizing, indexing and utilizing huge amount of heterogeneous log information from various system components/applications so as to help perform effective and efficient system monitoring and diagnosis” (Ning, [0021]).
As per claim 11, claim 1 is incorporated, Koyama further discloses:
wherein the plurality of collection files include a plurality of data records including a set of data corresponding to each attribute … at least by ([0045]-[0047] describe the record files which are generated in call centers located in one or plurality of local places [0050] “creates a record file 92 on the basis of the packet, and further acquires attribute information used for managing the record file 92 and creates an attribute file 91. The record file 92 and attribute file 91 so created are temporarily stored in the local storage 22 and are then transmitted to the center system 1.”) and the collection file is any one of the pair of record file and associated attribute file data;
and wherein the at least one processor further configured to execute the instructions to include, in the position information, information for identifying a data record to which the extracted data belongs in the corresponding collection file and a positional relation in the data record in the corresponding attribute in the corresponding collection file to specify the position information at least by ([0045]-[0047] describe the record files which are generated in call centers located in one or plurality of local places [0050] “creates a record file 92 on the basis of the packet, and further acquires attribute information used for managing the record file 92 and creates an attribute file 91. The record file 92 and attribute file 91 so created are temporarily stored in the local storage 22 and are then transmitted to the center system 1.”) and the pair of an attribute and data corresponding to each collection file is any one of the pair of record file and associated attribute file data; that is, the collection files are the record files;
Koyama fails to disclose “… a set of data corresponding to each attribute based on the corresponding format…”
However, Ning teaches the above limitations at least by ([0025] “Novel clustering framework is developed so as to categorize heterogeneous logs into coherent group structures (i.e., clusters) that conform respectively to the heterogeneous and unknown log formats. The clustering framework allows the heterogeneous log categorization to be easily performed on a modern big-data processing platform such as Hadoop.” [0041] “FIG. 5 shows an exemplary method 500 for log field analysis, in accordance with an embodiment of the present principles. Method 500 corresponds to the log field analyzer 213 of FIG. 2. Note that following step 501 represents providing the output of log pattern recognizer 212/method 400 as an input to method 500.” [0042] “Taking the pattern representations for the logs (501), each log field is analyzed based on their type as indicated in their pattern representation (step 502). Different methods are applied for different fields including IP addresses, time stamps, and numerical values. After this field analysis, the statistics will be output (Step 503). Each log cluster can then keep the statistics for each log field” [0048] “In our approach, the inherent log format characteristics, as well as log context, is encoded in the pairwise log similarity measures, and thus automatically logs with similar formats are put into a same cluster in the first step. This facilitates the in-detail format recognition within a same cluster. In addition, this depicts the overall structure of all the log data, which corresponds to the system component structure, and thus an overview of the system” [0049] “The log format recognition is very different from the prior art. In this step, common (i.e., system-independent) fields such as timestamps, IP addresses, URLs are first recognized.”) and the position information are the IP addresses.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Ning into the teaching of Koyama because the references similarly disclose the processing of log/call data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Koyama to further include the clustering of log records as in Ning in order to “solve the problem of recognizing, organizing, indexing and utilizing huge amount of heterogeneous log information from various system components/applications so as to help perform effective and efficient system monitoring and diagnosis” (Ning, [0021]).
Regarding claim 15, Koyama discloses:
A data management method performed by a computer, the data management method comprising: extracting a pair of an attribute and data … corresponding to each collection file from a plurality of collection files collected from an information system … at least by ([0045]-[0047] describe the record files which are generated in call centers located in one or plurality of local places [0050] “creates a record file 92 on the basis of the packet, and further acquires attribute information used for managing the record file 92 and creates an attribute file 91. The record file 92 and attribute file 91 so created are temporarily stored in the local storage 22 and are then transmitted to the center system 1.”) and the pair of an attribute and data corresponding to each collection file is any one of the pair of record file and associated attribute file data; that is, the collection files are the record files;
specifying position information indicating a position in the collection file corresponding to the extracted data at least by ([0070] “The attribute file 91 includes each information such as an identification ID for identifying a record file 92 concerned, a record start time (year-month-day-hour-minute-second) indicating the time that recording of a telephone call with the caller via the telephone system 21 is started, a record finish time (year-month-day-hour-minute-second) indicating the time that recording is finished, a record time (hour-minute-second), a source IP address (a port IP address on the extension side of the PBX) of the record file and a destination IP address (an IP address of an extension telephone), a storage location address indicating the storage location of the record file concerned…”);
and registering a management record in a database, the management record including the attribute corresponding to the extracted data, the specified position information, and file identification information about the collection file associated with the extracted data at least by ([0066] “The center storage 12 stores the management table 122 composed of each entry as a management file which is associated basic attribute information (a first attribute information) acquired from the local system 2 and extended attribute information (a second attribute information) included in an attribute file 91 with the record file 123, the many record files 123 transferred from the local system 2 and acquired, and the transfer control condition table 124 specifying upload transfer condition of the record file 123” [0073] describes the data in the management table in detail [0079] “The transfer of information between the local system 2 and the center system 1 mainly includes the processing (phase 1) to transfer to the center system the attribute file composed of attribute information (we call it “a first attribute information”) indicating the attribute of the record file made in the local device 20 and register the attribute file to the management table, the processing (phase 2) to acquire extended additional information (we call it “a second attribute information”) added on the first attribute information corresponding to the record file and register the extended additional information to management table, and the processing (phase 3) to transfer the record file stored in the local storage 22 to center system and store in the center storage 12”) and the management record is any one of the records registered to the management table as shown at least in Fig. 5 while the file identification information about the collection file associated with the extracted data are the record file IDs associated with the record files as also shown in Fig. 5.
Koyama fails to disclose “…based on a format…; …and described in a plurality of respective types of the formats”
However, Ning teaches the above limitations at least by ([0025] “Novel clustering framework is developed so as to categorize heterogeneous logs into coherent group structures (i.e., clusters) that conform respectively to the heterogeneous and unknown log formats.” [0026] “Once the heterogeneous logs are categorized, a novel hierarchical-tree-based organization method is developed, which enables log format recognition, log indexing and queries. Heterogeneous log format recognition is conducted by doing context-free motif finding within log clusters, and saving the results therefrom in the hierarchical organization. Thus, heterogeneous logs are indexed by their corresponding formats and locations in the organization hierarchy” [0035] “FIG. 2 shows an exemplary system 200 for heterogeneous log analyzing, in accordance with an embodiment of the present principles. The system 200 takes heterogeneous logs 201 from arbitrary/unknown systems or applications and performs automatic log analysis”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Ning into the teaching of Koyama because the references similarly disclose the processing of log/call data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Koyama to further include the identifying of different formats of heterogenous log data as in Ning in order to “solve the problem of recognizing, organizing, indexing and utilizing huge amount of heterogeneous log information from various system components/applications so as to help perform effective and efficient system monitoring and diagnosis” (Ning, [0021]).
Regarding claim 16, Koyama discloses:
A non-transitory computer readable medium storing a data management program for causing a computer to execute: a process of extracting a pair of an attribute and data … corresponding to each collection file from a plurality of collection files collected from an information system … at least by ([0045]-[0047] describe the record files which are generated in call centers located in one or plurality of local places [0050] “creates a record file 92 on the basis of the packet, and further acquires attribute information used for managing the record file 92 and creates an attribute file 91. The record file 92 and attribute file 91 so created are temporarily stored in the local storage 22 and are then transmitted to the center system 1.”) and the pair of an attribute and data corresponding to each collection file is any one of the pair of record file and associated attribute file data; that is, the collection files are the record files;
a process of specifying position information indicating a position in the collection file corresponding to the extracted data at least by ([0070] “The attribute file 91 includes each information such as an identification ID for identifying a record file 92 concerned, a record start time (year-month-day-hour-minute-second) indicating the time that recording of a telephone call with the caller via the telephone system 21 is started, a record finish time (year-month-day-hour-minute-second) indicating the time that recording is finished, a record time (hour-minute-second), a source IP address (a port IP address on the extension side of the PBX) of the record file and a destination IP address (an IP address of an extension telephone), a storage location address indicating the storage location of the record file concerned…”);
and a process of registering a management record in a database, the management record including the attribute corresponding to the extracted data, the specified position information, and file identification information about the collection file associated with the extracted data at least by ([0066] “The center storage 12 stores the management table 122 composed of each entry as a management file which is associated basic attribute information (a first attribute information) acquired from the local system 2 and extended attribute information (a second attribute information) included in an attribute file 91 with the record file 123, the many record files 123 transferred from the local system 2 and acquired, and the transfer control condition table 124 specifying upload transfer condition of the record file 123” [0073] describes the data in the management table in detail [0079] “The transfer of information between the local system 2 and the center system 1 mainly includes the processing (phase 1) to transfer to the center system the attribute file composed of attribute information (we call it “a first attribute information”) indicating the attribute of the record file made in the local device 20 and register the attribute file to the management table, the processing (phase 2) to acquire extended additional information (we call it “a second attribute information”) added on the first attribute information corresponding to the record file and register the extended additional information to management table, and the processing (phase 3) to transfer the record file stored in the local storage 22 to center system and store in the center storage 12”) and the management record is any one of the records registered to the management table as shown at least in Fig. 5 while the file identification information about the collection file associated with the extracted data are the record file IDs associated with the record files as also shown in Fig. 5.records registered to the management table as shown at least in Fig. 5.
Koyama fails to disclose “…based on a format…; …and described in a plurality of respective types of the formats”
However, Ning teaches the above limitations at least by ([0025] “Novel clustering framework is developed so as to categorize heterogeneous logs into coherent group structures (i.e., clusters) that conform respectively to the heterogeneous and unknown log formats.” [0026] “Once the heterogeneous logs are categorized, a novel hierarchical-tree-based organization method is developed, which enables log format recognition, log indexing and queries. Heterogeneous log format recognition is conducted by doing context-free motif finding within log clusters, and saving the results therefrom in the hierarchical organization. Thus, heterogeneous logs are indexed by their corresponding formats and locations in the organization hierarchy” [0035] “FIG. 2 shows an exemplary system 200 for heterogeneous log analyzing, in accordance with an embodiment of the present principles. The system 200 takes heterogeneous logs 201 from arbitrary/unknown systems or applications and performs automatic log analysis”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Ning into the teaching of Koyama because the references similarly disclose the processing of log/call data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Koyama to further include the identifying of different formats of heterogenous log data as in Ning in order to “solve the problem of recognizing, organizing, indexing and utilizing huge amount of heterogeneous log information from various system components/applications so as to help perform effective and efficient system monitoring and diagnosis” (Ning, [0021]).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama (US 2014/0164450) in view of Ning (US 2015/0094959) and further in view of Kinsely (US 2015/0039651).
As per claim 9, claim 1 is incorporated, Koyama, Ning fail to disclose “wherein the plurality of collection files include a configuration file corresponding to a first apparatus included in the information system, and the file identification information includes identification information about the first apparatus”
However, Kinsely teaches the above limitation at least by ([0053] “The method 600 proceeds from operation 602 to operation 604, where a determination is made as to whether or not a template selection is received. The template selection may be received at the template selection control 208 or the template selection control dropdown list 208A, which may include one or more templates for selection. The templates rendered for selection may be previously used templates or may be templates selected for possible use depending on the source type or source of the data” [0149] “A user may use an interface provided by a data server system to select one or more data sources and, optionally, view representative data items from the selected data source(s). The user may then apply a template to define fields for the selected data source(s).” [0153] “a set of field definitions may be derived from a template that is to be applied to a particular data source. One of the field definitions of the set of field definitions may identify that the first subset of data (e.g., the subset of data having the first ordinal position in the series of subsets of data of an event) in all data items from a particular data source has a field name “IP address.”” [0157] “The source input control 204 may be configured to receive an input of a selection of a source for a set of data items. Depending on the embodiment, a source may identify a set of data items using any sort of criteria, including the name of a hostname, device, or file from which the set of data items was received, a type of source from which the set of data items was received, a search query that returns the set of data items, a regular expression that matches any of the foregoing, and so forth...For example, the source input control dropdown list 204A has rendered SOURCE 1, SOURCE 2, and SOURCE 3. Input selecting a particular source may be provided by a selection of one of the sources in the source input control dropdown list 204A. Alternatively, a name or query corresponding to the source may be specified manually through text entry within source input control 204.” [0158] Upon the receipt of a selection of a data source, template working area 206 is updated to include controls for defining fields for use with the selected data source.”) and the configuration file corresponding to a first apparatus are the templates selected for possible use depending on the source type or source of the data while the identification information about the first apparatus are any of the name of a hostname, device, file from which the set of data items was received, or any of the identifiers listed in the dropdown list corresponding to different sources.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Kinsely into the teaching of Koyama, Ning because the references similarly disclose the processing of log/call or event data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the template files corresponding to source types or sources of the data as in Kinsely in order to “assist users in obtaining access to data in a data repository. A field extraction template simplifies the creation of field extraction rules by providing a user with a set of field names commonly assigned to a certain type of data, as well as guidance on how to extract values for those fields” (Kinsely [0037]).
As per claim 10, claim 1 is incorporated, Koyama, Ning fail to disclose “wherein the plurality of collection files include a command execution result for a second apparatus included in the information system”
However, Kinsely teaches the above limitation at least by ([0187] “The method 600 begins and proceeds to operation 602, where a selection of a data source is received. The selection may be received using an input at the source input control 204 or the source input control dropdown list 204A.” [0192] “From operation 610, the method 600 proceeds to operation 612, where a determination is made as to whether or not a template was selected in operation 604. If a template was selected, the method proceeds from operation 612 to operation 614, where the selected template is applied to the representative data.” [0196] “he method 600 proceeds to operation 616, where the representative data is rendered with field definitions applied at operation 614, if a template is selected at operation 604, or operation 624, if no template is selected at operation 604. The data server system may thereafter search data items using the field definitions applied in operation 616. The field definitions may be applied at search time or at other times, as described above”) and the command execution result for a second apparatus is the event data with data fields rendered based on applying a selected template or selected delimiter on data of a selected data source.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Kinsely into the teaching of Koyama, Ning because the references similarly disclose the processing of log/call or event data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the command execution result of a second apparatus as in Kinsely in order to “assist users in obtaining access to data in a data repository. A field extraction template simplifies the creation of field extraction rules by providing a user with a set of field names commonly assigned to a certain type of data, as well as guidance on how to extract values for those fields” (Kinsely [0037]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM P BARTLETT/
Examiner, Art Unit 2169